Case 2:20-cv-03984-ODW-E Document 25 Filed 08/03/20 Page 1 of 3 Page ID #:49




  1 EDWARD E. WEIMAN (State Bar No. 193290)
     eweiman@wrslawyers.com
  2 WOLF, RIFKIN, SHAPIRO, SCHULMAN         & RABKIN, LLP
    11400 West Olympic Boulevard, 9th Floor
  3 Los Angeles, California 90064-1582
    Telephone: (310) 478-4100
  4 Facsimile: (310) 479-1422
  5 Attorneys for Defendants CHARLES
    BAND, FULL MOON EMPIRE, INC.,
  6 FULL MOON FEATURES, FULL
    MOON DIRECT, and FULL MOON
  7 AMAZON CHANNEL
  8                          UNITED STATES DISTRICT COURT
  9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 SCARED MOVIE, LLC,                          Case No. 2:20-cv-03984-AFM
12              Plaintiff,                     Hon. Alexander F. MacKinnon
13        vs.                                  NOTICE OF INTERESTED PARTIES
                                               PURSUANT TO CIVIL LOCAL RULE
14 CHARLES BAND, FULL MOON                     7.1-1
   EMPIRE, INC., FULL MOON
15 FEATURES, FULL MOON DIRECT,
   FULL MOON AMAZON CHANNEL,
16 and DOES 1 through 20, inclusive,           Date Filed:     April 30, 2020
                                               Trial Date:     None
17              Defendants.
18
19
20
21
22
23
24
25
26
27
28

                NOTICE OF INTERESTED PARTIES PURSUANT TO CIVIL LOCAL RULE 7.1-1
Case 2:20-cv-03984-ODW-E Document 25 Filed 08/03/20 Page 2 of 3 Page ID #:50




  1               Pursuant to Central District of California Local Rule 7.1-1, the undersigned
  2 counsel of record for Defendants CHARLES BAND, FULL MOON EMPIRE,
  3 INC., FULL MOON FEATURES, FULL MOON DIRECT, and FULL MOON
  4 AMAZON CHANNEL certifies that the following listed parties may have a
  5 pecuniary interest in the outcome of this case. These representations are made to
  6 enable the Court to evaluate possible disqualification or recusal.
  7               The interested parties are as follows:
  8               1.    Charles Band
  9               2.    Full Moon Empire, Inc.1
10
11 DATED: August 3, 2020                        WOLF, RIFKIN, SHAPIRO,
                                                SCHULMAN & RABKIN, LLP
12
13
                                                By:        /s/ Edward E. Weiman
14
                                                    EDWARD E. WEIMAN
15                                              Attorneys for Defendants CHARLES BAND,
                                                FULL MOON EMPIRE, INC., FULL MOON
16
                                                FEATURES, FULL MOON DIRECT, and
17                                              FULL MOON AMAZON CHANNEL
18
19
20
21
22
23
24
25
                  1
26         The defendants erroneously sued as “Full Moon Features,” “Full Moon
   Direct,” and “Full Moon Amazon Channel” do not exist and, thus, have no
27
   pecuniary interest in the outcome of this case.
28
      4210229.1
                                                      -2-
                       NOTICE OF INTERESTED PARTIES PURSUANT TO CIVIL LOCAL RULE 7.1-1
Case 2:20-cv-03984-ODW-E Document 25 Filed 08/03/20 Page 3 of 3 Page ID #:51




  1                                        FILER’S ATTESTATION
  2               Pursuant to L.R. 5-4.3.4(a)(2)(i), I, Edward E. Weiman, attest that counsel for
  3 Plaintiff provided his authority and concurrence to file the instant document and
  4 place his electronic signature on the document set forth above.
  5
  6 DATED: August 3, 2020                       WOLF, RIFKIN, SHAPIRO,
                                                SCHULMAN & RABKIN, LLP
  7
  8
  9
                                                By:        /s/ Edward E. Weiman
10                                                  EDWARD E. WEIMAN
                                                Attorneys for Defendants CHARLES BAND,
11
                                                FULL MOON EMPIRE, INC., FULL MOON
12                                              FEATURES, FULL MOON DIRECT, and
13                                              FULL MOON AMAZON CHANNEL

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      4210229.1
                                                      -3-
                       NOTICE OF INTERESTED PARTIES PURSUANT TO CIVIL LOCAL RULE 7.1-1
